DETAILED ACTION
This office action is in response to communication filed on 07/08/2021. Claims 1 and 3-5 have been amended. Claim 2 has been canceled. Claims 8 has been added. Claims 1,, and 3-8 are pending on this application.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Rohrer et al. Pub. No. 2014/0163911.
Fig. 2B of Rohrer et al. discloses an arithmetic circuit (11) comprising: an auto-zero amplification circuit (18; paragraph 0104 discloses "amplifier 18 is realized in the form of an auto-zero amplifier) that compensates an offset (paragraph 0082) of an entered differential signal (VS; see Fig. 11 for discloses differential signal of VS); and a comparator circuit (17,18 , paragraph 0041) that converts an output signal (output of 18) from the auto-zero amplification circuit (18; paragraph 0104 discloses "amplifier 18 is realized in the form of an auto-zero amplifier) to a digital signal (V); a clock supply circuit (paragraph 0020) that supplies an operation clock (paragraph 0020, which is a periodic pulse signal (paragraph 0025); and a logical operation circuit  (13)  that operates according to the clock supply circuit (paragraph ; wherein the auto-zero amplification circuit (18) and the comparator circuit (17, 18) provided in a same package (package of 11).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the auto-zero amplification circuit includes a first operational amplifier that amplifies the differential signal and produces the output signal and a second operational amplifier that adjusts an offset voltage of the first operational amplifier; the auto-zero amplification circuit includes two states including are a first state in which an offset voltage of the second operational 
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the auto-zero amplification circuit includes a first operational amplifier that amplifies the differential signal and produces the output signal and a second operational amplifier that adjusts an offset voltage of the first operational amplifier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/28/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845